The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 12-24-2019; claim(s) 1-20 is/are pending. This application was filed 10-29-2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 09/24/2020, have been acknowledged. The submissions is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system claims (claims 1-7), method claims (8-14), and non-transitory computer-readable medium claims (claims 15-20) and are directed to at least one potentially eligible category of subject matter. Thus, Step 1 of the Subject Matter Eligibility test for claims 1-20 is satisfied. 
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite abstract ideas that fall into the (1) “Certain Methods of Organizing Human Activity” since the claims set forth steps for commercial or legal interactions (i.e., advertising, marketing or sales activities); the limitations reciting the abstract idea are indicated in bold below:
“receiving and integrating data… consolidating and unifying audiences … providing analytics … creating audiences … providing insights …” limitation steps describe managing marketing or sales activities associated with behavior or interactions associated with agents, users, and clients (e.g., social activities, following rules or instructions) between people and providers of said service, is part of the abstract idea falling under “Certain Methods of Organizing Human Activity).
Because the above-noted limitations recite steps falling within the Certain methods of organizing human activity of the 2019 PEG, they have been determined to recite at least one abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry.

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Independent claims 1, 8, recite the additional elements of “… platform”; … “ … non-transitory computer-readable medium”. These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. These additional elements not representing a transformation of the abstract idea but rather a description of Improvements to a marketing or business information intelligence system.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As identified in Step 2A Prong Two, the additional elements identified in independent claims 1, 8, and 15 have been evaluated, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any computing device(s) under the sun may be used to implement the invention, including generic computers, including “generic” processors - see Applicant specification, ¶¶82-219]. Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-7, 9-14, and 16-20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to either recite additional details that fall within the scope of the abstract idea itself, or include additional elements that amount to using a generic computer to tie the abstract idea to a particular technological environment which, as noted above, is not enough to amount to a practical application or significantly more. Dependent claims 2-7, 9-14, and 16-20  have been found to merely refine the abstract idea with details/steps that fall within same “Certain methods of organizing human activity” abstract idea grouping discussed above in the analysis of independent claim 1, 8, 15 along with, at most, other abstract ideas. For example, claims 2-7, 9-14, and 16-20 recite the following limitations: “provide dashboard access for a client’s own data … ”, which corresponds to a high-level recitation as disclosed in the applicant’s specification, at least ¶¶1-181, which further narrow the abstract idea recited in independent claims 1, 8, 15, by reciting additional details or steps that set forth activities for managing marketing or sales activities associated with behavior or interactions associated with providing or targeted service associated with identified needs of a user (e.g., social activities, following rules or instructions) between people and providers of said services, any additional elements amounting to using a generic computing elements or software to tie the abstract idea to a particular technological environment, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 10,085,073) in view of Non-Patent Literature (NPL), Krishnan1.
Regarding claim(s) 1, Ray discloses: A system for data management, the system comprising: a data management platform (DMP) configured to: 
receive and integrate data by anonymously integrating data streams from multiple data sources, unify audiences by consolidating and unifying audiences for cross channel and contextual targeting, provide analytics by providing audience insights, provide activation by creating audiences and activates against specific segments, cross channel / cross device, and on site, and provide insights including audience intelligence and segmentation; [11:1-67: A “data management platform (DMP)” which anonymously aggregates data streams from multiple avenues via “cookie syncing”, and analytics such as “analytical functions”, including “providing data outputs to purchasers and subscribers”, and performs “cross-screen [cross channel/cross device]” distribution of media “across multiple devices”, as depicted in 12:12-19, and provides “audience segment[ation]” as depicted in 11:50-67, intelligence associated with consumers associated with cookie syncing] and

Regarding [a], Ray does not explicitly disclose, as disclosed by Krishnan on site (i.e., call behavior, consistent with Applicant specification, ¶65); [Figure 5.1, pages 121-123: regarding “Behavior Analytics” associated with data gathered from a customer call to a call center]

Regarding [b], Ray discloses an intelligent database [14:26-46: a computer may be programmed to analyze interactions of each consumer, including if the consumer has “viewed a particular TV show [or video], or visited a particular website”] 

Ray does not explicitly disclose, as disclosed by Krishnan an intelligent database comprising a database of data pertaining to agents, users, interactions, and clients (i.e., interactions associated with agents of a contact or call center, consistent with Applicant specification, ¶81); [Figure 5.1, pages 121-123: regarding “Behavior Analytics” associated with data gathered from a customer call to a call center]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ray to include mechanism(s) [a]-[b] as taught by Krishnan. One of ordinary skill would have been so motivated to include said mechanism(s) to facilitate optimal cross-sell and upsell opportunities during an interaction with a customer user and to evaluate not only past campaign performance but also current real-time performance of campaigns, as well as predict future performance. [Figure 5.1, pages 121-123]


Regarding claim(s) 8, 15, Ray  discloses: A method for data management using an intelligent database comprising a database of data pertaining to agents, users, interactions, and clients, the method comprising, A non-transitory computer-readable medium comprising instructions that, when executed by at least one processor, cause a computer system to:
receiving and integrating data, at a data management platform (DMP), by anonymously integrating data streams from multiple data sources (i.e., cookie syncing); [11:50-67]

 consolidating and unifying audiences for cross channel and contextual targeting (i.e., performing cross device/cross channel media placements); [12:12-19]

 providing analytics by providing audience insights (i.e., providing analytical functions); [11:5-20:“analytical functions”, including “providing data outputs to purchasers and subscribers”]

 providing activation by creating audiences and activating against specific segments, cross channel/ cross device, and on site (i.e., creating audiences); [“audience segment[ation]” as depicted in 11:50-67; 12:12-19: performing cross device/cross channel media placements]and

providing insights including audience intelligence and segmentation (i.e., associated with intelligence gleaned from cookie syncing); [36:1-38]Regarding [d], Ray does not explicitly disclose, as disclosed by Krishnan on site (i.e., call behavior, consistent with Applicant specification, ¶65); [Figure 5.1, pages 121-123: regarding “Behavior Analytics” associated with data gathered from a customer call to a call center]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ray to include mechanism(s) [d] as taught by Krishnan. One of ordinary skill would have been so motivated to include said mechanism(s) to facilitate optimal cross-sell and upsell opportunities during an interaction with a customer user and to evaluate not only past campaign performance but also current real-time performance of campaigns, as well as predict future performance. [Figure 5.1, pages 121-123]








Regarding claim(s) 2, 9, 16, Ray-Krishnan, as a combination, discloses: The system of claim 1, The method of claim 8, The computer-readable medium of claim 15, Krishnan disclosing [a]: wherein the insights provide dashboard access for a client's own data, and/or comprehensive data based on multiple clients' data. [Figure 5.1: Dashboards and analytics] 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ray to include mechanism(s) [a] as taught by Krishnan. One of ordinary skill would have been so motivated to include said mechanism(s) to facilitate optimal cross-sell and upsell opportunities during an interaction with a customer user and to evaluate not only past campaign performance but also current real-time performance of campaigns, as well as predict future performance. [Figure 5.1, pages 121-123]










Regarding claim(s) 3, 10, Ray-Krishnan, as a combination, discloses: The system of claim 1, The method of claim 8, Krishnan disclosing [a]: wherein the database comprises data from interactions between users and agents. [Figure 5.1, pages 121-123: regarding “Behavior Analytics” associated with data gathered from a customer call to a call center]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ray to include mechanism(s) [a] as taught by Krishnan. One of ordinary skill would have been so motivated to include said mechanism(s) to facilitate optimal cross-sell and upsell opportunities during an interaction with a customer user and to evaluate not only past campaign performance but also current real-time performance of campaigns, as well as predict future performance. [Figure 5.1, pages 121-123]
Regarding claim(s) 4, 11, 17, Ray-Krishnan, as a combination, discloses: The system of claim 1, The method of claim 8, The computer-readable medium of claim 15, Krishnan disclosing [a]: wherein the intelligent database comprises a comprehensive repository of every single interaction with associated entities and features, and enables real-time analytics and data-driven business decisions. [Figure 5.1: Dashboards and analytics related to interactions of customers and other data]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ray to include mechanism(s) [a] as taught by Krishnan. One of ordinary skill would have been so motivated to include said mechanism(s) to facilitate optimal cross-sell and upsell opportunities during an interaction with a customer user and to evaluate not only past campaign performance but also current real-time performance of campaigns, as well as predict future performance. [Figure 5.1, pages 121-123]

Regarding claim(s) 5, 12, 18, Ray-Krishnan, as a combination, discloses, Ray disclosing: The system of claim 1, The method of claim 8, The computer-readable medium of claim 15, wherein the DMP is configured to extract data from the intelligent database (i.e., employing cookie syncing using data associated with the DMP). [36:1-38]Regarding claim(s) 6, 13, 19, Ray-Krishnan, as a combination, discloses: The system of claim 1, The method of claim 8, The computer-readable medium of claim 15, Krishnan disclosing [a]: wherein the DMP is configured to infer data from the intelligent database (i.e., inferring data such as sentiment). [Figure 5.1: Dashboards and analytics]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ray to include mechanism(s) [a] as taught by Krishnan. One of ordinary skill would have been so motivated to include said mechanism(s) to facilitate optimal cross-sell and upsell opportunities during an interaction with a customer user and to evaluate not only past campaign performance but also current real-time performance of campaigns, as well as predict future performance. [Figure 5.1, pages 121-123]

Regarding claim(s) 7, 14, 20, Ray-Krishnan, as a combination, discloses, Ray disclosing: The system of claim 1, The method of claim 8, The computer-readable medium of claim 15, wherein the DMP is configured to correlate data from the intelligent database (i.e., employing correlation of user identifiers with third party data via cookie syncing, etcetera). [36:1-38]














Conclusion
AS PREVIOUSLY FURNISHED TO THE APPLICANT, The prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure: Showers (US 9,595,049): retrieving the data from the other computing device sufficient to identify the user account by cookiesyncing by: obtaining an email address of the user when the user account is created during installation of a native mobile application on the mobile device of the user; and sending a web browser of the other computing device instructions to retrieve content from another web domain different from a web domain of the offers engine, the other web domain being configured to respond to a request to retrieve the content from the web browser by causing an identifier of the email address to be sent to the offers engine; Traasdahl (US 10,290,017): Device identifiers for devices, such as computing devices, software, and applications, etc., are analyzed to determine whether the device identifiers are associated with each other (e.g., are connected to each other) and how strongly the device identifiers are associated with each other. A stronger connection between two device identifiers may indicate that the device identifiers are connected to the same user, same computing device, or same household. Connections between device identifiers are identified and/or weighted if the device identifiers are associated with the same network or if the device identifiers use the same login information to access content. The identifiers and their connections may form a device graph. Content is targeted to the clients based on the device graph; Ismail (US 10,699,303): performing correlations between corresponding user identifiers and caller telephone numbers. Correlations are also assigned a confidence level, based on the date and time of the corresponding exposures and telephone calls, that reflects the likelihood that a user associated with the correlated user identifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571 270 3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Form 892